Exhibit 10.2

COPY

PROMISSORY NOTE

 

$400,000.00   February 22, 2008   Chalfont, Pennsylvania

FOR VALUE RECEIVED, the undersigned, ClearPoint Resources, Inc. (the
“Borrower”), hereby promises to pay to, or to the order of, Chris Ferguson
(“Ferguson”), the principal sum of Four Hundred Thousand U.S. Dollars
($400,000.00) (the “Principal Amount”), together with interest at the rate and
at such time as set forth below, all upon and subject to the terms and
conditions set forth herein.

1. Principal and Interest Payments. Unless this Promissory Note is prepaid
pursuant to Section 2 hereof, the Principal Amount, along with any and all
accrued interest thereon, shall be due and payable on February 22, 2009 (the
“Maturity Date”). Notwithstanding the prior sentence, there shall be no
repayment of the Principal Amount or any interest thereon if such repayment
(a) violates Section 3 below, or (b) would result in a violation of any
covenants in, or a default under, any credit agreements to which Borrower or its
parent company are a party. All sums outstanding from time to time hereunder
shall bear interest until the date paid at the rate of six percent (6%) per
annum. Interest shall accrue and be paid quarterly at the applicable rate on the
basis of a 360-day year and the actual number of days elapsed.

2. Prepayment. The Borrower shall have the right to prepay from time to time
without premium or penalty.

3. Subordination. Ferguson hereby agrees that the payment of this Promissory
Note is hereby expressly made subordinate and junior in right of payment to the
prior payment of any and all amounts due and owing to Manufacturers and Traders
Trust Company (“M&T”) pursuant to the Credit Agreement, dated as of February 23,
2007, by and between M&T and ClearPoint Business Resources, Inc., as amended.

4. Events of Default.

a. Definitions. Except as provided in Sections 1(a) or (b), failure to pay the
Principal Amount and interest due thereon on the Maturity Date shall constitute
an “Event of Default”.

b. Remedies on Default. Upon each and every such Event of Default and at any
time thereafter during the continuance of such Event of Default, without any
further notice, demand, presentment, notice of protest or other action, at the
election of Ferguson, this Promissory Note shall be immediately due, payable and
collectible by Ferguson, both as to Principal Amount and interest (including,
but not limited to, any deferred interest and any accrued and unpaid interest).

5. Amendment. This Promissory Note shall not be modified or amended other than
by a written agreement signed by the Borrower and Ferguson.



--------------------------------------------------------------------------------

6. Severability. Should any part, but not the whole, of this Promissory Note for
any reason be declared invalid, such decision shall not affect the validity of
any remaining portion, which remaining portion shall remain in full force and
effect as if this Promissory Note had been executed with the invalid portion
thereof eliminated.

7. Collection Costs. In the event of any action at law or suit in equity with
respect to this Promissory Note, the Borrower, in addition to all other sums
which it may be required to pay hereunder, shall pay the reasonable attorneys’
fees and costs incurred by Ferguson in connection with such action or suit and
all other costs of collection.

8. Successors and Assigns. This Promissory Note shall be binding upon and inure
to the benefit of the Borrower’s successors and assigns and each of Ferguson’s
heirs, executors or administrators. Neither party shall be permitted to assign
this Promissory Note, or the right to receive payment hereunder, without the
prior written consent of the other party hereto.

9. Governing Law; Consent to Jurisdiction. This Promissory Note shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania. The Borrower agrees that any suit for the enforcement of this
Promissory Note may be brought in the courts of the Commonwealth of Pennsylvania
or any federal court sitting therein and the Borrower consents to the exclusive
jurisdiction of such court.

IN WITNESS WHEREOF, the undersigned Borrower has executed this Promissory Note
as of the day and year first above written.

 

CLEARPOINT RESOURCES, INC. By:  

/s/ Kurt Braun

  Kurt Braun   Chief Financial Officer

 

2